DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record Funatsu et al. US Patent Application Publication 2017/0069960 (cited by applicant) teaches antenna device (1d Fig. 10 Par. 0137) that is installed in a vehicle component (100 Figs. 1, 10 Par. 0046) attached to a vehicle body (2 Figs. 1, 10 Par. 0046), to receive radio waves in a first frequency band, radio waves in a second frequency band, and radio waves in a third frequency band (AM, FM & DAB frequency bands Par. 0151), the antenna device comprising: a power feeding portion (50 Fig. 10 Par. 0142); an antenna including a first antenna portion (10c Fig. 10 Par. 0140) electrically connected to the power feeding portion, and a second antenna (20 a Fig. 10 Par. 0140) portion electrically connected to the power feeding portion; and an amplifier (30 Fig. 10 Par. 0142) electrically connected to the power feeding portion, wherein the first antenna portion comprises a first element including a part extending in a first direction (11a Fig. 10 Par. 0141), wherein the second antenna portion comprises a second element including a part extending in a first direction (vertical portion of 20a extending from 50 Fig. 10).
However, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting “a first loop element having a loop-shaped outer edge and being connected to an end of the first element on an opposite side with respect to the power feeding portion”, “a second loop element having a loop-shaped outer edge and being connected to an end of the second element on an opposite side with respect to the power feeding portion”, “wherein the first loop element includes a part extending in the first direction, and a part extending in a second direction that is different from the first direction, wherein the second loop element comprises a part extending in the first direction, and a part extending in a third direction opposite to the second direction” as required in claim 1. Claims 2-20 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845           

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845